DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5, 8, 11, 16, 21-24 and 26-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, none of the prior arts of record singularly or combination, teaches or fairly suggest the features present in the claim 1 "A position capture method, comprising: storing, in a memory, a plurality of laying positions where a plurality of magnetic markers are laid; detecting, using a magnetic sensor, at least one of the plurality of magnetic markers laid on a traveling path of a vehicle; upon detecting the at least one of the plurality of the magnetic markers using the magnetic sensor, starting acquiring a GPS (Global Positioning System) position of a vehicle based on satellite radio waves received by a GPS antenna; comparing the acquired GPS position of the vehicle, which has been acquired upon detecting the at least one of the plurality of the magnetic markers, with the plurality of laying positions stored in the memory; identifying, from among the plurality of laying positions of the plurality of magnetic markers, a laying position of the detected at least one of the plurality of the magnetic markers located nearest to the GPS position of the vehicle based on the comparison; and outputting the identified laying position as a current position of the vehicle, wherein the acquiring of the GPS position is performed only upon detecting the at least one of the plurality of the magnetic markers, and the acquiring of the GPS position is not performed before detecting the at least one of the plurality of the magnetic markers.".
Prior arts of record fail to disclose “A position capture method, comprising: storing, in a memory, a plurality of laying positions where a plurality of magnetic markers are laid; detecting, using a magnetic sensor, at least one of the plurality of magnetic markers laid on a traveling path of a vehicle; upon detecting the at least one of the plurality of the magnetic markers using the magnetic sensor, starting acquiring a GPS (Global Positioning System) position of a vehicle based on satellite radio waves received by a GPS antenna; comparing the acquired GPS position of the vehicle, which has been acquired upon detecting the at least one of the plurality of the magnetic markers, with the plurality of laying positions stored in the memory; identifying, from among the plurality of laying positions of the plurality of magnetic markers, a laying position of the detected at least one of the plurality of the magnetic markers located nearest to the GPS position of the vehicle based on the comparison; and outputting the identified laying position as a current position of the vehicle, wherein the acquiring of the GPS position is performed only upon detecting the at least one of the plurality of the magnetic markers, and the acquiring of the GPS position is not performed before detecting the at least one of the plurality of the magnetic markers.”.  However upon consideration of the amended claims and the applicant's arguments, there is no reasoning to combine the applied references to arrive in the context of the claim invention.
Claims 2-5, 8, 21-24 and 27 depend on and further limit of independent claim 1, therefore claims 2-5, 8, 21-24 and 27 are considered allowable for the same reason.
Regarding claim 11, none of the prior arts of record singularly or combination, teaches or fairly suggest the features present in the claim 11 "A system comprising: a memory that stores a plurality of laying positions where a plurality of magnetic markers are laid; a magnetic sensor that detects at least one of the plurality of magnetic markers laid on a traveling path of a vehicle; and processing circuitry configured to upon detecting the at least one of the plurality of the magnetic markers using the magnetic sensor, start acquiring a GPS (Global Positioning System) position of a vehicle based on satellite radio waves received by a GPS antenna; compare the acquired GPS position of the vehicle, which has been acquired upon detecting the at least one of the plurality of the magnetic markers, with the plurality of laying positions stored in the memory; identify, from among the plurality of laying positions of the plurality of magnetic markers, a laying position of the detected at least one of the plurality of the magnetic markers located nearest to the GPS position of the vehicle based on the comparison; and output the identified laying position as a current position of the vehicle, wherein 4Application No. 16/305,883 Reply to Final Office Action of December 31, 2020 the acquiring of the GPS position by the processing circuitry is performed only upon detecting the at least one of the plurality of the magnetic markers, and the acquiring of the GPS position by the processing circuitry is not performed before detecting the at least one of the plurality of the magnetic markers.".
Prior arts of record fail to disclose “A system comprising: a memory that stores a plurality of laying positions where a plurality of magnetic markers are laid; a magnetic sensor that detects at least one of the plurality of magnetic markers laid on a traveling path of a vehicle; and processing circuitry configured to upon detecting the at least one of the plurality of the magnetic markers using the magnetic sensor, start acquiring a , wherein 4Application No. 16/305,883 Reply to Final Office Action of December 31, 2020 the acquiring of the GPS position by the processing circuitry is performed only upon detecting the at least one of the plurality of the magnetic markers, and the acquiring of the GPS position by the processing circuitry is not performed before detecting the at least one of the plurality of the magnetic markers.”.  However upon consideration of the amended claims and the applicant's arguments, there is no reasoning to combine the applied references to arrive in the context of the claim invention.
Claim 16 depend on and further limit of independent claim 11, therefore claim 16 is considered allowable for the same reason.
Regarding claim 26, none of the prior arts of record singularly or combination, teaches or fairly suggest the features present in the claim 26 "A position capture method, comprising: storing, in a memory, a plurality of laying positions where a plurality of magnetic markers are laid; detecting, using a magnetic sensor, at least one of the plurality of magnetic markers laid on a traveling path of a vehicle; upon detecting the at least one of the plurality of the magnetic markers using the magnetic sensor, starting acquiring a GPS (Global Positioning System) position of a vehicle based on satellite radio waves received by a GPS antenna; 6Application No. 16/305,883 Reply to Final Office Action of December 31, 2020 comparing the acquired GPS position of the vehicle, which has been acquired upon detecting the at least one of the plurality of the magnetic markers, with the plurality of laying positions stored in the memory; identifying, from among the plurality of laying positions of the plurality of magnetic markers, a laying position of the detected at least one of the plurality of the magnetic markers located nearest to the GPS position of the vehicle based on the comparison; and outputting the identified laying position as a current position of the vehicle, wherein an azimuth identification section is provided in which at least two magnetic markers are installed along a line segment whose azimuth and spacing are known, and a traveling direction of the vehicle with respect to the line segment is identified in the azimuth identification section, marker database that stores therein a marker coordinate table, in the marker coordinate table, the at least one of the plurality of the magnetic markers 
Prior arts of record fail to disclose “A position capture method, comprising: storing, in a memory, a plurality of laying positions where a plurality of magnetic markers are laid; detecting, using a magnetic sensor, at least one of the plurality of magnetic markers laid on a traveling path of a vehicle; upon detecting the at least one of the plurality of the magnetic markers using the magnetic sensor, starting acquiring a GPS (Global Positioning System) position of a vehicle based on satellite radio waves received by a GPS antenna; 6Application No. 16/305,883 Reply to Final Office Action of December 31, 2020 comparing the acquired GPS position of the vehicle, which has been acquired upon detecting the at least one of the plurality of the magnetic markers, with the plurality of laying positions stored in the memory; identifying, from among the plurality of laying positions of the plurality of magnetic markers, a laying position of the detected at least one of the plurality of the magnetic markers located nearest to the GPS position of the vehicle based on the comparison; and outputting the identified laying position as a current position of the vehicle, wherein an azimuth identification section is provided in which at least two magnetic markers are installed along a line segment whose azimuth and spacing are known, and a traveling direction of the vehicle with respect to the line segment is identified in the azimuth identification section, marker database that stores therein a marker coordinate table, in the marker coordinate table, the at least one of the plurality of the magnetic markers 
Regarding claim 28, none of the prior arts of record singularly or combination, teaches or fairly suggest the features present in the claim 28 "A system comprising: a memory that stores a plurality of laying positions where a plurality of magnetic markers are laid; a magnetic sensor that detects at least one of the plurality of magnetic markers laid on a traveling path of a vehicle; and processing circuitry configured to upon detecting the at least one of the plurality of the magnetic markers using the magnetic sensor, start acquiring a GPS (Global Positioning System) position of a vehicle based on satellite radio waves received by a GPS antenna; compare the acquired GPS position of the vehicle, which has been acquired upon detecting the at least one of the plurality of the magnetic markers, with the plurality of laying positions stored in the memory; identify, from among the plurality of laying positions of the plurality of magnetic markers, a laying position of the detected at least one of the plurality of the magnetic markers located nearest to the GPS position of the vehicle based on the comparison; and output the identified laying position as a current position of the vehicle, wherein an azimuth identification section is provided in which at least two magnetic markers are installed along a line segment whose azimuth and spacing are known, and a traveling 8Application No. 16/305,883 Reply to Final Office Action of December 31, 2020 direction of the vehicle with respect to the line segment is identified in the azimuth identification section, the memory stores the plurality of the laying positions to form a marker database that stores therein a marker coordinate table, in the marker coordinate table, the at least one of the plurality of the magnetic markers configuring the 
Prior arts of record fail to disclose “A system comprising: a memory that stores a plurality of laying positions where a plurality of magnetic markers are laid; a magnetic sensor that detects at least one of the plurality of magnetic markers laid on a traveling path of a vehicle; and processing circuitry configured to upon detecting the at least one of the plurality of the magnetic markers using the magnetic sensor, start acquiring a GPS (Global Positioning System) position of a vehicle based on satellite radio waves received by a GPS antenna; compare the acquired GPS position of the vehicle, which has been acquired upon detecting the at least one of the plurality of the magnetic markers, with the plurality of laying positions stored in the memory; identify, from among the plurality of laying positions of the plurality of magnetic markers, a laying position of the detected at least one of the plurality of the magnetic markers located nearest to the GPS position of the vehicle based on the comparison; and output the identified laying position as a current position of the vehicle, wherein an azimuth identification section is provided in which at least two magnetic markers are installed along a line segment whose azimuth and spacing are known, and a traveling 8Application No. 16/305,883 Reply to Final Office Action of December 31, 2020 direction of the vehicle with respect to the line segment is identified in the azimuth identification section, the memory stores the plurality of the laying positions to form a marker database that stores therein 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG D TRAN whose telephone number is (408)918-7546.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:30 pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THANG D TRAN/Examiner, Art Unit 2683                                                                                                                                                                                                        
/KERRI L MCNALLY/Primary Examiner, Art Unit 2683